Journal Entries (1826-29): Journal 4: (1) Motion to dissolve injunction and to dismiss bill *p. no; (2) injunction dissolved, nisi *p. 116; (3) motion to take bill as confessed and to make injunction perpetual *p. 134; (4) motion to make dissolution absolute, reference *p. 182; (5) name of solicitor entered, continued *p. 216; (6) motion to take bill as confessed *p. 284; (7) bill taken as confessed *p. 288; (8) case argued, submitted *p. 290; (9) injunction made perpetual, money deposited ordered repaid *p. 308.
Papers in File: (i) Bill of complaint, allowance of injunction; (2) writ of injunction and return; (3) writ of subpoena and return; (4) recognizance for injunction; (5) motion to dissolve injunction; (6) precipe for writ of subpoena; (7) writ of subpoena and return; (8) motion for decree pro confesso and for perpetual injunction; (9) motion to make dissolution absolute and for reference to clerk; (10) register’s report; (11) affidavit of Thomas Palmer re deposit of money; (12) draft of order for decree pro confesso.
Chancery Case 71 of 1826.